25 So. 3d 143 (2010)
Dwayne HINGLE
v.
SCOTTSDALE INSURANCE COMPANY.
No. 2009-CC-2234.
Supreme Court of Louisiana.
January 22, 2010.
Granted. Because the policy number was unavailable at the time the waiver was executed, its omission does not invalidate the form. See Carter v. State Farm Mutual Automobile Ins. Co., 07-1294 (La.10/5/07), 964 So. 2d 375. We further find relator, has established the representative signing the waiver form had authority to do so. See Harper v. Direct General Insurance Company, 08-2874 (La.2/13/09), 2 So. 3d 418. Accordingly, the judgment of the trial court is reversed, and summary judgment is granted in favor of relator.